Case 8:19-cv-00547-SDM-TGW Document 19 Filed 06/26/19 Page 1 of 2 PageID 77



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION


   DUANE HIGDON,

         Plaintiff,

   v.                                                  CASE NO. 8:19-cv-547-T-23TGW

   LASER SPINE INSTITUTE, LLC, et al.,

         Defendants.
   ____________________________________/


                                          ORDER

         On behalf of a proposed class, Duane Higdon sues (Doc. 1) Laser Spine

   Institute for violating the WARN Act in March 2019. Higdon moves (Doc. 14) for

   certification of a class, for appointment as class representative, and for appointment

   of his attorneys as class counsel.

         “Solely for the purposes of determining whether to certify a class, whether to

   appoint a class representative, and whether to appoint class counsel,” a June 13, 2019

   order (Doc. 17) consolidates this case with two other cases in which a former LSI

   employee sues LSI for violating the WARN Act in March 2019. In Embry v. Laser

   Spine Institute, LLC, 8:19-cv-539-T-23AAS, Heather Embry, the plaintiff, moves for

   certification of a class, for appointment as class representative, and for appointment

   of Embry’s attorneys as class counsel. And in Ali v. Laser Spine Institute, LLC, 8:19-cv-

   535-T-23JSS, Deanna Ali, the plaintiff, moves to adopt Embry’s motion. In other
Case 8:19-cv-00547-SDM-TGW Document 19 Filed 06/26/19 Page 2 of 2 PageID 78



   words, Ali and Embry move to certify the same class, to represent the class together,

   and to appoint their attorneys as class counsel. A June 26, 2019 order in Ali allows

   Ali to adopt Embry’s motion and states that Ali’s motion and Embry’s motion will be

   considered together.

         No later than JULY 3, 2019, Higdon may respond to the motions in Ali and

   Embry. A response must not exceed FIFTEEN PAGES.

         ORDERED in Tampa, Florida, on June 26, 2019.




                                            -2-
